DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                           Claim Rejections - 35 USC § 102
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.        Claims 1, 3, 5-8, 12, 14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Published U.S. Application No. 2007/0056447 (Swartz et al).           Swartz et al discloses a beverage brewer comprising a container collar (108) configured to be arranged on a rim of an open top of a container (105; see Fig. 1); a brewing material holder (114) configured to hold brewing material and to be suspended from the container collar such that the brewing material holder opens through the container collar (Fig. 1), wherein the brewing material holder includes: a closed bottom, a sidewall having an opening, a mesh element covering the opening (mesh barrier 912; e.g. Fig. 9, paragraph 38), an open top (for shaft through 909 and also when lid 906 is opened); and a drive assembly positionable on the container collar (see 112 nested on collar 108) and configured to be mechanically coupled to and impart movement to the brewing material holder (e.g. Fig. 1; paragraph 54; agitation handle inherently agitates;  rotational movement about an axis, i.e. shaft, e.g. Fig. 1; paragraph 34), said drive assembly further optionally employing an electric motor (paragraph 54).           Swartz et al further discloses rotating the shaft (115) “back and forth” manually (e.g. paragraph 52) but later provides that such movement may be thus providing the oscillating movement called for in instant claim 7.          Swartz et al also discloses the holding means and drive assembly each having cooperative elements (keyed connection; e.g. square shaft and square opening in the holding means for said shaft to pass through; see paragraph 34)  that help engage and align same together as called for in instant claim 8.            Regarding claim 12, Swartz et al further discloses said holding means having a skeleton frame comprising connected vertical and circular members (Fig. 9).             Regarding claim 17, Swartz et al also discloses projections considered to be fins (910; see Fig. 9) as well as more than one flap at the bottom (109; see paragraph 36).
Claim Rejections - 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Swartz et al (Published U.S. Application No. 20070056447).            Regarding claim 4, Swartz et al is silent regarding the use of a drive assembly including gears.  However, such drive assemblies incorporating reduction gears are notoriously well-known in the art, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed same as a matter of preference in the device of Swartz et al.               Regarding claim 13, it is not seen where providing openings to the bottom of the holder means and covering with mesh would provide for a patentable distinction.  Same would only provide an extension of the brew access already present via the sidewall openings and increase the brew efficiency by allowing more water into the holder.  Knowing that providing openings that are meshed covered allows water to access the inside of the holder to brew coffee, it would have been further obvious to have employed additional mesh covered openings to increase such brewing access.                              Regarding claim 15, it is notoriously well-known to make apparatus parts separable to, for example, provide greater ease in cleaning same.  It would have been further obvious to have made the bottom of the holder means separable for such benefit.6.      Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 20070056447 (Swartz et al) with U.S. Patent No. 5265517 (Gilbert).                         The claims further call for the holding means to comprise a metal mesh material or 75 micron opening nylon mesh material.  Use of this type of material is well-known in the environment of a rotating brew chamber.  For example, Gilbert teaches a brewing device with the use of filtering material in conjunction with coffee ground holders, same being made of, for example, metal or nylon (see col. 14, lines 27-53).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided either filtering material as a matter of preference depending on, for example, the ready availability or better cost of one material over another.  Regarding the opening size of the nylon mesh, such determination would have been well within the purview of a skilled artisan, and it would have been further obvious to have arrived at such size through routine experimentation. 7.       Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 20070056447 (Swartz et al) with U.S. Patent No. 2858762 (Wade).                       Claim 16 further calls for the use of blades projecting radially from the frame of the holder into the interior of same.  Wade teaches a rotating coffee ground holder/brew chamber within a coffee maker, same having a frame which further includes blades (68) projecting into the interior of said holder wherein same are employed to agitate the contents of the brew chamber/holder.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated same within the devices of Swartz et al and DE to impart said agitation and provide better contact/infusion of water with the ground coffee.            Claim 16 also calls for the blade to be a “paddle” blade.  The blade in Wade is considered to be a paddle blade.  However, if it is shown that same cannot be considered a paddle type of blade, it would have been further obvious to have modified same to be of a paddle form as a matter of preference.8.       Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Published U.S. Application No. 20070056447 (Swartz et al) with Published U.S. Application No. 2007/0079708 (Li).           Swartz et al is silent regarding providing a control circuitry configured to the control the drive assembly to provide selectable movement of the brewing material holder with a user interface for user input of same.  Li teaches a coffee maker with a spinning brew basket (Fig. 1) wherein same is provided with a controller programmed (inherently providing control circuitry) to allow for “different rotational speeds of the brewing basket” to achieve different flavors of coffee.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided such functionality in the device of Swartz et al as an added consumer convenience.  Though Li does not specifically set forth how the user selects the change in speeds to provide different flavors, it is notoriously well-known in the coffee maker art to provide such devices with user interfaces for selection of numerous operating conditions (temperature, infusion time, etc.).  It would have been further obvious to have provided a user input for choosing the particular change in speed desired as a matter of preference.                                                      Double Patenting
9.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.        Claims 1-8, 11-14, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, and 10-15 of U.S. Patent No. 11064836. Although the claims at issue are not identical, they are not patentably distinct from each other because said instant claims are generic to or fully encompass said claims of U.S. Patent No. 11064836.  In particular, the claims of U.S. Patent No. 11064836 recite a method that is more specific than that of said instant claims but well within the scope of same.11.        Claims 9, 10, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, and 13 of U.S. Patent No. 11064836. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons as follows.  Regarding instant claim 9, the claims of U.S. Patent No. 11064836 do not recite swapping the first and second cooperative elements with respect to having teeth and spaced bars.  For example, claim 6 of U.S. Patent No. 11064836 requires the first cooperative element to have the teeth and the second cooperative element to have the spaced bars, but not vice versa.  However, it is not seen where such change would provide for a patentable distinction, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have swapped same as a matter of preference.            Regarding instant claim 15, the claims of U.S. Patent No. 11064836 do not provide for the brewing material holder having a closed bottom cap configured to be removed from the bottom of the sidewall of the brewing material holder.  It is notoriously well-known to make apparatus parts separable to, for example, provide greater ease in cleaning same.  It would have been further obvious to have made the bottom of the holder means separable for such benefit. 11.        Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11064836 taken together with U.S. Patent No. 2858762 (Wade). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims call for the blade to be specifically paddle blades.  However, paddles and blades are notoriously well-known in the mixing art, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have employed a blade that is specifically a paddle blade as a matter of preference. 11.        Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11064836 taken together with Published U.S. Application No. 2007/0079708 (Li). Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Patent No. 11064836 do not recite a control circuitry configured to the control the drive assembly to provide selectable movement of the brewing material holder with a user interface for user input of same.  Li teaches a coffee maker with a spinning brew basket (Fig. 1) wherein same is provided with a controller programmed (inherently providing control circuitry) to allow for “different rotational speeds of the brewing basket” to achieve different flavors of coffee.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided such functionality in the device of said instant claims as an added consumer convenience.  Though Li doesn’t set forth how the user selects the change in speeds to provide different flavors, it is notoriously well-known in the coffee maker art to provide such devices with user interfaces for selection of numerous operating conditions (temperature, infusion time, etc.).  It would have been further obvious to have provided a user input for choosing particular desired change in speed as a matter of preference. 
           


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        


Anthony Weier
August 26, 2022